Title: To John Adams from Samuel Cooper, 6 November 1775
From: Cooper, Samuel
To: Adams, John


     
      Waltham Novr. 6. 1775
      Sir
     
     I take the first Opportunity to acknowledg the Honor I receiv’d in a Letter sign’d by you as Chairman of a Committee of the Honorable Congress for obtaining a just and well authenticated account of the Hostilities committed by the Ministerial Troops and Navy &c., and desiring me to take some Part in this Business. You will be so good as to present my Compliments to the other Gentlemen of the Committee and acquaint them, that Nothing could give me greater Pleasure than to contribute all in my Power towards the Aid of my Country in its present Distress, and for facilitating in any degree any Branch of that great and important Service in which the Congress is engag’d. I wish indeed my abilities and present Situation would allow me to do more in the Matter upon which you write. What I can do, shall be done.
     Your Letter mentions an Application to several Assemblies on this Point. I know not Whether Massachusett’s is included in this Number. A Committee from one or both Houses here, (to whose Care in this Matter I would most readily join my own, should it be needed) would, I imagine, best answer your Intention.
     
      Devoutly wishing the Direction and Blessing of Heaven to the Congress, I am Sir, Yours and the Committee’s most obedient humble Servant,
      Saml Cooper
     
    